Citation Nr: 1500419	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral foot condition also claimed as pes planus.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training (ACDUTRA) from March 1978 to August 1978, and served in the Georgia Army National Guard from November 1977 to March 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a low back disorder and bilateral pes planus.

In December 2010, the Board denied the claim for pes planus and remanded the claim for low back disability for further evidentiary development.  In October 2011, the Board again remanded the claim for low back disability.

In December 2012, the Board vacated its prior denial of the claim for service connection for pes planus as the Veteran had requested a hearing on the appeal prior to that decision.  At this time, the Board remanded the claims for a hearing on appeal in regards to the low back and foot claims, and issuance of a Statement of the Case on the issue of service connection for post traumatic stress disorder (PTSD).  The Board notes that the claim for PTSD is not on appeal at this time and, as such, consideration of this claim by the Board is not warranted.

The Board has recharacterized the pes planus claim on appeal to more broadly reflect the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In June 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.

In November 2013, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand (JMR) on the claims.  The Court remanded the case to the Board, directing the Board to comply with the directives therein.

The Board notes that, in addition to the paper claims files, there is a VA electronic claims file associated with the Veteran's appeal.  These documents have been reviewed and include the June 2013 hearing transcript along with July 2014 Court Order and JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Foot Disability

Service treatment records show no complaints of, treatment for, or a diagnosis of foot disorder to include pes planus.  Medical examinations dated in November 1977, May 1978 and September 1981 show normal clinical evaluation of the feet. Additional service treatment records chronicle other complaints and injuries, but there are none pertaining to his feet.  Army National Guard records show that the Veteran was discharged for failure to achieve satisfactory weight loss.  Report of VA examination reflects clinical findings for pes planus bilaterally.

The Veteran testified that he had bilateral foot pain in service and continuously since leaving service.  He reported onset of foot pain with running in service and stated "I wanted to tell somebody but I was too scared..."  Transcript at 7.
In view of the above, the Board finds that remand for a VA examination with a medical opinion is necessary to ascertain whether any foot disorder shown during this appeal is as likely as not etiologically related to service, to include the Veteran's running in service.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Low Back Disability

Report of VA examination dated in January 2011 reflects a history of back pain beginning in 1978 after performing "log drills" in basic.  The Veteran stated that he "twisted his back."  The impression was chronic lumbosacral strain, degenerative arthritis of the thoracolumbar spine.  The physician opined that "it is less likely as not (less than 50/50 probability) that the veteran's current spine condition was caused by his period of active duty status" because, as explained in an April 2011 addendum, a review of the claims file showed no "significant back problems following the initial report of back complaints after the log drill or for many years after release from active duty."  The physician explained as follows:

There was an entry dated 6-7-78, in which the veteran had back pain after the log drill and the examination was reported as normal. There was also another entry of 8-2-78 of complaints of low back pain. The veteran was able to complete his obligation and remained in the service until 3/84.  No significant entries in the record concerning back problems were reported until over 20 years later.

The January 2011 medical opinion is inadequate per the JMR because "this opinion does not account for the Appellant's statement that he sought treatment for back problems from Dr. C. Santos in the mid-1980s.  Further, in the 1988 outpatient and radiology reports, Dr. Chauncey Santos is identified as the referring physician."

Therefore, the VA medical opinion must be remanded for an addendum that considers the Veteran's report of seeking back treatment in the mid-1980s from Dr. Santos.  See Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (the Board has a duty to return a medical examination as inadequate for rating purposes "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision.").

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination of the feet to ascertain whether it is as likely as not (50 percent or greater probability) that any foot disorder shown during the appeal period (to include pes planus) is etiologically related to disease or injury incurred while performing ACDUTRA or an injury incurred or aggravated while performing INACDUTRA.  All pertinent evidence located in the VA paper claims files and electronic folder should be made available to and reviewed by the examiner.

A complete rationale is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2. The AOJ should return the January 2011 VA examination report for an addendum with a revised medical opinion.  Specifically, the examiner should review all the pertinent evidence to include the Veteran's report of seeking back treatment in the mid-1980s from Dr. Santos and the private treatment records showing that the Veteran had been referred by Dr. Santos.  Then the examiner should provide a medical opinion on whether it is as likely as not (50 percent probability or greater) that the Veteran's low back disability is etiologically related to disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  The Veteran's statements and history should be accepted as truthful unless otherwise indicated by the record.

A complete rationale is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Re-examination of the Veteran is not required unless the examiner believes this is necessary.

3. Thereafter, the AOJ should also undertake any other development it determines to be warranted.

4. The AOJ should then adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action otherwise indicated by the record.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

